 



Exhibit 10.5
1st draft dated 6.11.2006
For discussion only — SUBJECT TO CONTRACT
DATED: 28 DECEMBER 2OO6
 
MEMORANDUM OF CHARGE
OF SHARES
BETWEEN
STONEPATH HOLDINGS (HONG KONG) LIMITED
(as Chargor)
AND
SBI BRIGHTLINE, LCC.
(as Security Agent)
 

      Solicitors for the Security Agent in Malaysia:
Messrs Susie See Norbaya & Cheah
Unit A-5-6 Block A,
Megan Avenue 1,
189 Jalan Tun Razak,
 
50400 Kuala Lumpur   File Ref: 84 2652/06 SS MF
Doc ID: MF-fpshch(Stonepath-SBI)dl       hk-61795 (Malaysia companies)    

 



--------------------------------------------------------------------------------



 



EXCEUTION COPY
MEMORANDUM OF CHARGE OF SHARES
THIS MEMORANDUM OF CHARGE OF SHARES is made on 28 DECEMBER 2006
BETWEEN:-

(1)   STONEPATH HOLDINGS (HONG KONG) LIMITED, a company incorporated in Hong
Kong with a registered address at Unit 2602, 26/F, Miramar Tower, 132 Nathan
Road, Tsimshatsui, Kowloon, Hong Kong (the “Chargor”); and   (2)   SBI
BRIGHTLINE, LLC., a company incorporated in Delaware, USA, with a registered
address at 610 Newport Center Drive, Suite 1205, Newport Beach, CA 92660, USA as
security agent (the “Security Agent”) as agent for the Noteholders (defined
below).

RECITALS:-

(A)   By a debt restructuring agreement dated 17 November 2006 (the “Relevant
Agreement”) made between (i) the Chargor, and (ii) SBI Brightline, LLC. and Hong
Kong League Central Credit Union, the Chargor agreed to issue Notes (defined
below) to SBI Brightline, LLC. and Hong Kong League Central Credit Union
(collectively, the “Noteholders”) upon and subject to the terms and conditions
therein.   (B)   The Chargor is the registered holder and beneficial owner of
the Charged Shares (defined below).   (C)   It is one of the conditions of the
Relevant Agreement that the Chargor charges to the Security Agent as agent for
the Noteholders, the Charged Shares by way of a first fixed charge, as one of
the securities to secure the Chargor’s due and punctual payment and satisfaction
of the Secured Amounts (defined below) to the Noteholders and the Chargor’s due
performance of and compliance with all its obligations and liabilities relating
to or arising from the Notes and or under or in connection with the Instrument
(defined below).

OPERATIVE PROVISIONS:-

1   INTERPRETATION   1.1   Definitions: In this Charge, unless the context
otherwise requires:-

             
 
  Charged Companies   :   means collectively, all those companies described in
Part A of Schedule 1, and “Charged Company” shall be construed accordingly;
 
           
 
  Charged Assets   :   means the Charged Shares, and includes:-
 
         
a)   all allotments, accretions and rights whatsoever (whether by way of
redemption, exchange, conversion, rights, bonus or pursuant to capital
reorganisation or otherwise howsoever) which are or may from time to time after
the date hereof, accrue on or attach to the Charged Shares as well as all other
benefits, advantages, options and other like interests or property whatsoever
which are or may from time to time after the date hereof, derive from or accrue
on or attach to the Charged Shares; and
 
 
         
b)   all dividends, interest, moneys and other sums of

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



2

             
 
             
moneys whatsoever which are now or may from time to time be or become payable on
or in respect of the Charged Shares to the registered holder thereof (and
includes the right to receive any and all such sums and any and all damages in
respect of or arising from any default in paying such sums);
 
           
 
  Charged Shares   :   means collectively, all those shares the particulars of
which are set out in Part B of Schedule 1, and in the event any shares, stocks,
warrants or other corporate securities whatsoever are allotted to the holder of
those shares as mentioned in Clause 2.2(b) (whether by way of redemption,
exchange, conversion, rights, bonus or pursuant to capital reorganisation or
otherwise howsoever) or Clause 2.2(c), shall include such shares, stocks,
warrants or other corporate securities so allotted;
 
           
 
  Chargor   :   means Stonepath Holdings (Hong Kong) Limited;
 
           
 
  Companies Act   :   means the Companies Act 1965 of Malaysia;
 
           
 
  Encumbrance   :   Includes any charge (whether fixed or floating), mortgage,
pledge, encumbrances, lien, hypothecation, security interest or arrangement of
any kind whatsoever, any arrangement whereby any rights are subordinated to any
rights of any third party, any contractual right of set-off and any other
arrangement having substantially the same legal or economic effect (including
any “hold-back” or “flawed asset” arrangement), and “encumbered” shall be
construed accordingly;
 
           
 
  HK$ or HK Dollars   :   refers to the lawful currency of the Hong Kong Special
Administrative Region of the Peoples’ Republic of China;
 
           
 
  Instrument   :   means the instrument constituting the Notes, executed or to
be executed by the Chargor pursuant to the Relevant Agreement;
 
           
 
  Notes   :   means the series of secured notes in the aggregate principal
amount of up to US$7,200,000 issued or to be issued by the Chargor to the
Noteholders pursuant to the terms of the Instrument;
 
           
 
  Noteholders   :   means collectively, SBI Brightline, LLC. and Hong Kong
League Central Credit Union as holders of the Notes, or as the case may be, such
other person(s) from time to time and for the time being who are the holders of
the Notes;
 
           
 
  Relevant Agreement   :   means the debt restructuring agreement dated 17
November 2006 made between (i) the Chargor, and (ii) SBI Brightline, LLC. and
Hong Kong League Central Credit Union, and includes amendments, modifications
and supplements thereto from time to time;

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



3

             
 
  Relevant Documents   :   means collectively the following:-
 
          a)    the Instrument,

b)    this Charge;


c)    any other document whatsoever which is expressed to be collateral herewith
or which is now or hereafter from time to time entered into pursuant to or in
connection with the terms of the Debt Restructuring Agreement or the Instrument,
and includes any document whatsoever now or hereafter from time to time entered
into or executed by the Chargor (whether alone or jointly or jointly and
severally with another or others) or any other person (whether alone or jointly
or jointly and severally with another or others) to the Noteholders (or any of
them) or the Security Agent as agent for the Noteholders whereby or pursuant to
which any security is given to the Noteholders (or any of them) or the Security
Agent as agent for the Noteholders to secure the Notes (or any part thereof) or
the Secured Amounts (or any part thereof);
 
           
 
  RM or MYR   :   refers to the lawful currency of Malaysia;
 
           
 
  Secured Amounts   :   means the total of all sums of moneys of any kind or
nature whatsoever (principal, interest and otherwise) which are now or may from
time to time be or become payable by the Chargor under or in relation to or
arising from the Notes or otherwise under or in connection with the Instrument,
and includes all sums of moneys which are hereby or intended to be hereby
secured;
 
           
 
  Security Agent   :   means SBI Brightline, LLC.;
 
           
 
  this Charge   :   means this Memorandum of Charge and includes amendments,
modifications and supplements to this Memorandum of Charge from time to time,
 
           
 
  US Dollars or US$ or USD   :   refers to the lawful currency of the United
States of America.

1.2   Adoption of definitions in the Instrument: Except as otherwise
specifically or expressly provided or stated in this Charge, terms and
expressions defined or construed in the Instrument shall have the same meanings
or be construed in the same manner when used in this Charge.   1.3  
Construction of certain references: In this Charge, any reference to:-      
“agency”, “authority”, “governmental agency” or “governmental authority” of a
state includes, at any time any agency, authority, central bank, department,
government, legislature, minister, ministry, official or public or statutory
person or state-owned organisation (whether autonomous or not) of, or of the
government of, that state or any political sub-division in or of that state, and
also includes and any person who in any capacity whatsoever then owns, holds,
administers or controls any of the reserves of that state;

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



4

    “agreement” includes (in each case, whether oral or written) a promise,
covenant, commitment, undertaking, memorandum, contract, franchise, concession,
licence, treaty and instrument of any kind or nature and in any form whatsoever;
      the “assets” of any person shall be construed as a reference to the whole
of its business, undertaking, properties (both movable and immovable), assets
and revenues (including any right to receive revenues), both present and future,
and includes each and every part thereof;       “borrowings” or “borrowed
moneys” includes any indebtedness (1) for or in respect of money borrowed or
raised (whether or not for cash), by whatever means (including acceptances,
deposits, discounting, factoring, finance leases, hire purchase,
sale-and-leaseback, sale-and-repurchase and any form of “off-balance sheet”
financing) or (2) for the deferred purchase price of assets or services (other
than goods or services obtained on normal terms in the ordinary course of
trading);       a “consent” also includes an approval, authorisation, exemption,
filing, licence, order, permission, permit, recording or registration (and
references to obtaining consents shall be construed accordingly);       a
“directive” includes any present or future directive, regulation, request,
requirement or voluntary credit restraint programme (in each case, whether or
not having the force of law but, if not having the force of law, the compliance
with which is in accordance with the general practice of persons to whom the
directive is addressed) imposed, stipulated or prescribed by any authority;    
  “disposal” includes any sale, assignment, exchange, transfer, concession,
loan, lease, surrender of lease, licence, reservation, waiver, compromise,
release of security, dealing with or the granting of any option or right or
interest whatsoever or any agreement for any of the same and “dispose” means to
make a disposal, and “acquisition” and “acquire” shall be construed mutatis
mutandis;       the “dissolution” of a person also includes the winding-up or
liquidation of that person, and any equivalent or analogous procedure under the
law of any jurisdiction in which that person is incorporated, domiciled or
resident or carries on business or has assets;       a “document” includes a
letter, note, agreement, indenture, guarantee, power of attorney, instrument
(including an instrument under the applicable Land Acts), trust deed, deed of
assignment, deed of debenture and any other deed of any kind or nature
whatsoever;       a “guarantee” also includes an indemnity, and any other
obligation (whatever called) of any person to pay, purchase, provide funds
(whether by the advance of money, the purchase of or subscription for shares or
other securities, the purchase of assets or services, or otherwise) for the
payment of, indemnify against the consequences of default in the payment of, or
otherwise be responsible for, any indebtedness of any other person;      
“indebtedness” includes any obligation (whether present or future, actual or
contingent, secured or unsecured, as principal or surety or otherwise) for the
payment or repayment of money;       a “law” includes common or customary law
and any constitution, decree, judgment, legislation, order, ordinance,
regulation, statute, treaty or other legislative measure, in each case of any
jurisdiction whatsoever and “lawful” and “unlawful” shall be construed
accordingly;

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



5

    any “obligation” of any person under or in relation to an agreement or other
document whatsoever shall be construed as a reference to an obligation (whether
by way of a promise, covenant, undertaking, restriction, commitment or
otherwise) expressed to be made or assumed by or imposed on it in or under or in
relation to that agreement or other document (and “due”, “owing”, “payable” and
“receivable” shall be similarly construed);       a “person” includes any
individual, company, corporation, firm, partnership, joint venture, association,
organisation, trust, state or agency of a state (in each case, whether or not
being a separate legal entity);       “subsidiary”, “holding company”, “related
company” and “related corporation” have the respective meaning ascribed thereto
by the Companies Act; and       “tax” or “taxes” includes any present or future
tax, levy, impost, duty, charge, fee, deduction or withholding of any nature and
whatever called, by whomsoever, on whomsoever and wherever imposed, levied,
collected, withheld or assessed.   1.4   Miscellaneous Construction: in this
Charge:-

  (a)   save where otherwise indicated:- (i) references in this Charge to
“Clauses” to be construed as clauses in this Charge, and (ii) the words
“herein”, “hereof, “hereunder”, “hereinbefore”, “hereinafter”, “above” or
“below” and other words of similar import shall refer to this Charge as a whole
and not to any particular provision of this Charge;     (b)   the headings and
subheadings in this Charge are inserted for convenience only and shall be
ignored in construing this Charge;     (c)   unless the context otherwise
requires, terms or expressions:- (i) denoting the singular number shall include
the plural and vice versa, and (ii) denoting the masculine gender shall include
the female and neuter genders and vice versa; and     (d)   all references to
statutes are to statutes of Malaysia unless otherwise stated, and include
subsidiary legislation and all modifications, re-certification and re-enactments
of or to such statutes and subsidiary legislation from time to time and for the
time being in force.

2   FIRST FIXED CHARGE OF THE CHARGED ASSETS   2.1   The Charged Shares      
The Chargor hereby charges the Charged Shares by way of a first fixed charge in
favour of the Security Agent as agent for the Noteholders, as a continuing
security for the Charger’s due and punctual payment and satisfaction of the
Secured Indebtedness to the Noteholders and the Chargor’s due performance of and
compliance with all its obligations and liabilities relating to or arising from
the Notes and or under or in connection with the Instrument   2.2   Dividends,
allotments and accretions etc       The first fixed charge of the Charged Shares
hereby created in favour of the Security Agent as agent for the Noteholders
shall extend to cover and include the following:-

  (a)   Dividends etc: all dividends, interest and other sums of moneys
whatsoever which are or may from time to time after the date hereof be or become
payable on or in respect of the Charged Shares; and

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



6

  (b)   Allotments and Accretions: all allotments, accretions and rights
whatsoever (whether by way of redemption, exchange, conversion, rights, bonus or
pursuant to capital reorganisation or otherwise howsoever) which are or may from
time to time after the date hereof, accrue on or attach to the Charged Shares as
well as all other benefits, advantages, options and other like interests or
property whatsoever which are or may from time to time after the date hereof,
derive from or accrue on or attach to the Charged Shares; and     (c)  
Cancellation: in the event that any of the Charged Shares shall be cancelled
pursuant to any reconstruction or re-organisation of the Charged
Company/Companies (as the case may be) in which they are held or by which they
are issued or granted, the shares, stock or other corporate securities
whatsoever issued or granted in substitution for such Charged Shares as shall be
cancelled.

2.3   Warranties as to title and related undertakings: The Chargor hereby
represents to and warrants and undertakes with the Security Agent as agent for
the Noteholders as follows:-

  (a)   the Chargor is the registered and beneficial owner of all the Charged
Shares;     (b)   all the Charged Shares are, and will remain at all times so
long as the Notes or the Secured Amounts (or any part thereof) are or remain
outstanding, free from all Encumbrances, claims, interests, trusts and equities
whatsoever;     (c)   the Chargor has the power and capacity to execute, deliver
and perform the terms of this Charge and the matters hereby contemplated and to
deposit and/or transfer, or cause to be deposited and/or transferred, the
Charged Shares to the Security Agent or the Security Agent’s nominee or (in the
event of a sale by the Security Agent pursuant to this Charge) the purchaser(s)
thereof from the Security Agent;     (d)   the execution, delivery and
performance of this Charge and the matters contemplated hereby will not violate
the provisions of any law or directive or any order of any court or any contract
or other undertaking or instrument to which the Chargor is a party or which is
binding upon the Chargor or its assets; and     (e)   all consents, licences,
orders and exemptions of any agency or authority (including those of or from the
relevant authorities in Malaysia) which are required or advisable for or in
connection with the execution, delivery, performance, legality or enforceability
of this Charge or the matters contemplated hereby or the deposit, transfer and
charge of the Charged Shares referred to in or contemplated by this Charge have
been obtained and are in full force and effect.

    The Chargor acknowledges that the Security Agent is accepting this Charge on
the basis of and in full reliance on the aforesaid representations, warranties
and undertakings and hereby further represents, warrants and undertakes that the
aforesaid representations, warranties and undertakings will be and remain
correct and complied with in all material respects at all times so long as this
Charge remains in force as if repeated by reference to the then existing
circumstances. The Chargor further agrees that the aforesaid representations,
warranties and undertakings are in addition to and not in derogation of the
Chargor’s representations, warranties, undertakings and other obligations under
or relating to the Instrument or the Chargor’s other representations,
warranties, undertakings and other obligations under this Charge.

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



7

3   DEPOSIT AND TRANSFER OF THE CHARGED SHARES   3.1   The Chargor hereby agrees
that for the purpose, inter alia, of enabling the Security Agent to exercise its
rights under this Charge or otherwise as first chargee of the Charged Assets,
the Chargor shall immediately upon the execution of this Charge:-

     (a)   deposit with the Security Agent:-

  (i)   the certificates in respect of or relating to the Charged Shares,
together with valid and registrable (but undated) instruments of transfer in
respect thereof duly executed by the Chargor as transferor in blank, and duly
and properly witnessed, and     (ii)   a duly signed but undated letter of
resignation from each director of each of the Charged Companies, in the form set
out in Schedule 2;     (iii)   a copy of the resolutions in writing of the board
of directors of each Charged Company, signed by each and every director of that
Charged Company, in the form set out in Schedule 3; and     (iv)   a letter duly
signed by each of the other shareholders (if any) of that Charged Company,
waiving any right such shareholder may have under the articles of association of
that Charged Company or otherwise to purchase the shares in the capital of that
Charged Company (or any of them) which are charged o the Security Agent under or
pursuant to this Charge in the event of any sale of such shares by the Security
Agent pursuant to this Charge;

      and

  (b)   deliver to the Security Agent, a copy of the resolutions in writing of
members of each Charged Company, signed by each and every member of that Charged
Company, in the form set out in Schedule 5.

3.2   The Chargor hereby agrees that the Security Agent shall be entitled
immediately or at any time after the occurrence of any Event of Default (defined
in the Instrument), to be registered as the registered holder of the Charged
Shares, and as such, the Security Agent may immediately or at any time after the
occurrence of any Event of Default and without any further notice or reference
to the Chargor, take all such steps and sign do and execute all documents acts
and things as may be necessary or required for the registration of all or any of
the Charged Shares in the name of the Security Agent or its nominee or a
purchaser(s) of such Charged Shares from the Security Agent. Without prejudice
to the generality of the foregoing, the Security Agent shall be entitled to date
(or cause or procure to be dated) all or any of undated instrument(s) of
transfer executed by the Chargor as transferor in blank and deposited with the
Security Agent pursuant to this Charge, and to deliver the same together with
the certificates in respect of or relating to the relevant Charged Shares to the
relevant Charged Company/Companies for registration in favour of the Security
Agent or its nominee or a purchaser(s) of the relevant Charged Shares.   3.3  
Without in any way limiting the Security Agent’s rights under Clause 3.2, the
Chargor agrees and undertakes that it shall from time to time sign, seal,
deliver, execute, complete and perfect or cause to be signed, sealed, delivered,
executed, completed and perfected all transfers, renunciations, proxies,
mandates, assignments, deeds, assurances, powers of attorney, instruments and
other documents whatsoever, and do or cause to be done all acts and things, as
may be required by the Security Agent or as may otherwise necessary for the
registration of the transfer of all or any of the Charged Shares by the Chargor
to the Security Agent or its nominee or a purchaser(s) thereof from the Security
Agent.

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



8

4   COVENANTS RELATING TO CHARGED ASSETS       The Chargor hereby covenants and
agrees with the Security Agent that so long as the Notes or the Secured Amounts
(or any part thereof) are or remain outstanding:-

  4.1   No other Encumbrances: the Chargor shall not without the prior written
consent of the Security Agent, execute or create, or permit or allow to arise or
subsist, any Encumbrance whatsoever over or affecting the Charged Assets in (or
any part thereof) in favour of any other person;     4.2   No disposal: the
Chargor shall not without the prior written consent of the Security Agent, sell,
transfer, assign or otherwise howsoever dispose of or part with the Charged
Assets or otherwise make the same subject to any rights, claims or interests;  
  4.3   Dividends etc: the Chargor shall immediately on demand by the Security
Agent, pay over to the Security Agent as agent for the Noteholders, all
dividends, interest and other moneys which are or may from time to time after
the date hereof be or become payable on or in respect of the Charged Shares and
which may be received by the Chargor, and further hereby agrees that all such
dividends, interest and other moneys as may be received by the Security Agent
(whether paid over by the Chargor to the Security Agent as aforesaid or received
by the Security Agent directly from the respective Charged Companies) may be
applied by the Security Agent as if they were proceeds of sale notwithstanding
that the power of sale under this Charge may not or shall not have arisen;    
4.4   Allotments, accretions etc: the Chargor shall immediately upon the issue
or allotment of any shares, stocks, warrants, options or other property
whatsoever to the Chargor by way of allotments, accretions, benefits,
advantages, rights, options and other like interests and property whatsoever
accruing on or attaching to the Charged Shares (or as the case may be, any part
thereof), deposit with the Security Agent as agent for the Noteholders the
certificates or other indicia of title in respect of or relating to such shares,
stocks, warrants, options or other property (as the case may be), together with
valid and registrable (but undated) instruments of transfer in respect thereof
duly executed by the Chargor as transferor in blank, and duly and properly
witnessed Provided Always that the Security Agent shall not incur any liability
in respect of any calls, instalments or other payments in respect thereof. The
Chargor agrees that the provisions of Clauses 3.2 and 3.3 hereof shall apply
mutatis mutandis to all such shares, stocks, warrants, options or other property
whatsoever so issued or allotted to the Chargor as mentioned above;     4.5  
Payment of calls etc: the Chargor shall duly and punctually pay all calls,
instalments and other payments if any, that may be made or become due in respect
of the Charged Shares (or any of them or any part thereof, as the case may be),
in default whereof, the Security Agent, without prejudice to any of its other
rights, powers or remedies, shall be entitled (but not obliged) to pay such
calls, instalments and other payments. In such event, all amounts so paid by the
Security Agent shall be repaid and paid by the Chargor to the Security Agent in
accordance with Clause 10 and until such repayment and payment by the Chargor to
the Security Agent, shall be secured by the charge of the Charged Assets created
by this Charge;     4.6   Rights issues: the Chargor shall take up in full and
duly and promptly pay for all rights issue shares (or as the case may be, stock,
warrants, options or other corporate securities of any kind whatsoever) as may
from time to time be offered or provisionally allotted to the Chargor in
relation to or by virtue of the Charged Shares (or any of them or any part
thereof, as the case may be);

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



9

4.7   Exercise of voting and other rights & powers: the Chargor shall exercise
all voting and other rights and powers which may at any time be exercisable by
the Chargor as registered holder of the Charged Shares in such manner as the
Security Agent may require Provided always and the Chargor hereby agrees that
the Chargor shall, if so required by the Security Agent, appoint such person(s)
as the Security Agent may notify the Chargor in writing, as the Chargor’s
proxy/proxies to attend and vote at any one or more of the general meetings of
members of each Charged Company and the Chargor further hereby agrees that such
proxy/proxies shall be entitled to vote at such general meeting(s) in such
manner as the Security Agent may direct or require at the Security Agent’s
discretion. In amplification of and not in derogation of the foregoing
provisions, the Chargor shall at all times so long as the Notes or the Secured
Amounts (or any part thereof) are or remain outstanding, outstanding:-

  (a)   procure and ensure that none of the Charged Companies will:-

  (i)   increase or resolve to increase its authorised or issued share capital,
or vary or abrogate or propose or resolve to vary or abrogate any rights
attached to the shares in its capital;     (ii)   issue or allot, or resolve to
issue or allot, any shares in its capital to any person(s) other than the
Chargor (and subject always to this Charge), or     (iii)   grant or agree to
grant any option or other right whatsoever to any person(s) whatsoever to
subscribe for or otherwise acquire any shares in the capital of that Charged
Company, other than to the Chargor (and subject always to this Charge);     (iv)
  register any transfer of any of the issued shares in its capital save and
except for any transfer of issued shares in its capital to the Security Agent or
its nominee or any purchaser(s) of any shares in its capital from the Security
Agent pursuant to or as mentioned in this Charge;

  (b)   procure and ensure that no amendment or supplement whatsoever is made to
the memorandum or articles of association of each Charged Company, save and
except with the prior written consent of the Security Agent;     (c)   notify
the Security Agent of any change in the directors of each of the Charged
Companies, and in the case of an appointment of any new director of any Charged
Company, deposit with the Security Agent:-

  (i)   a signed but undated letter of resignation of such new director of that
Charged Company , in the form set out in Schedule 2;     (ii)   a copy of the
resolutions in writing of the board of directors of that Charged Company, signed
by each and every director of that Charged Company (including the said new
director), in the form set out in Schedule 3; and

4.8   Notices and circulars: the Chargor shall promptly forward to the Security
Agent all notices, reports, accounts, circulars and other documents which are
sent to the holders of the Charged Shares as soon as they are received by the
Chargor;   4.9   No prejudicial dealings or exercise of rights: the Chargor
shall not sign, do or execute, or cause or procure or allow or suffer to be
signed, done or executed, any document, act or thing, which may in any way
(i) diminish, impair or adversely affect or be inconsistent with the Security
Agent’s rights, powers and interests under or in connection with or arising from
this Charge or the Security Agent’s rights, title or interests in or to the
Charged Assets (or any part thereof), or (ii) which may

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



10

      depreciate, jeopardise or otherwise prejudice the value of the Security
Agent’s security hereunder or constituted by this Charge.

5   COVENANT TO PAY & PAYMENT PROVISIONS   5.1   Covenant to Pay: The Chargor
hereby covenants with the Security Agent that it shall immediately upon demand
by the Security Agent, pay to the Security Agent the whole of the Secured
Amounts (or as the case may be, any part or parts thereof as may be demanded by
the Security Agent from time to time) together with interest accruing thereon at
the rate of 12% per annum (as well after as before any court order or judgment)
from the date of such written demand therefor by the Security Agent until the
date of full payment thereof to the Security Agent.   5.2   Currency Indemnity:
US Dollars is the sole currency of account and payment for all sums payable by
the Chargor under or in connection this Charge, including damages. Any amount
received or recovered in a currency other than US Dollars (whether as a result
of, or of the enforcement of, a judgment or order of a court of any
jurisdiction, in the winding-up of the Chargor or otherwise) by the Security
Agent in respect of any sum expressed to be due or payable to it from the
Chargor under this Charge shall only constitute a discharge to the Chargor to
the extent of the US Dollars amount which the Security Agent is able, in
accordance with its usual practice, to purchase with the amount so received or
recovered in that other currency on the date of that receipt or recovery (or, if
it is not practicable to make that purchase on that date, on the first date on
which it is practicable to do so).   5.3   Payments to be free and clear: All
sums payable by the Chargor under or in relation to this Charge shall be paid
free of any restriction or condition and free and clear of and (except to the
extent required by law) without any deduction or withholding, whether for or on
account of tax, by way of set-off or otherwise.   5.4   Grossing-up of Payments:
If:-

  (a)   the Chargor must at any time deduct or withhold any tax or other amount
from any sum paid or payable by, or received or receivable from, the Chargor
under or pursuant to or in connection with this Charge, the Chargor shall pay
such additional amount as is necessary to ensure that the Security Agent
receives on the due date and retains (free from any liability other than tax on
its own overall net income) a net sum equal to what it would have received and
so retained had no such deduction or withholding been required or made; and    
(b)   the Chargor must at any time pay any tax or other amount on, or calculated
by reference to, any sum received or receivable by the Security Agent under or
pursuant to or in connection with this Charge (except for a payment by the
Security Agent of tax on its own overall net income), the Chargor shall pay or
procure the payment of that tax or other amount before any interest or penalty
becomes payable or, if that tax or other amount is payable and paid by the
Security Agent, shall reimburse the Security Agent on demand for the amount paid
by it.

    Within 30 days after paying any sum from which it is required by law to make
any deduction or withholding, and within 30 days after the due date of payment
of any tax or other amount which it is required by Clause 5.4(b) to pay, the
Chargor shall deliver to the Security Agent evidence satisfactory to the
Security Agent of that deduction, withholding or payment and (where remittance
is required) of the remittance thereof to the relevant taxing or other
authority. Further, the Chargor shall as soon as it is or becomes aware that any
such deduction, withholding or payment is required (or of any change in any such
requirement), notify the Security Agent.

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



11

5.5   Tax Indemnities: Without prejudice to the other provisions of this Charge:

  (a)   if the Security Agent is required by law to make any payment, whether on
account of tax (not being a payment of tax on its overall net income) or
otherwise, on or calculated by reference to any sum received or receivable by it
under this Charge or any liability in respect of any such payment is asserted,
imposed, levied or assessed against the Security Agent as a consequence of any
credit, deduction or refund obtained by the Security Agent in respect of
interest paid under this Charge being disallowed, the Chargor will on demand pay
to the Security Agent free and clear of all withholdings and deductions, an
amount sufficient to indemnify the Security Agent against such payment or
liability, together with any interest, penalties/damages and expenses payable or
incurred in connection therewith, it being understood that no demand shall be
made by or on behalf of the Security Agent under this Clause 5.5(a) until the
Security Agent is required to make such payment or such liability is so
asserted, imposed, levied or assessed; and     (b)   if the Security Agent is
unable to sustain any claim for a credit, deduction or refund from any taxation
authorities because of the Charger’s failure to comply with its obligations
under Clause 5.5(a), the Chargor shall immediately upon demand reimburse to the
Security Agent the amount which would otherwise have been recoverable by the
Security Agent by way of a credit, deduction or refund had such failure not
occurred.

6   ENFORCEMENT

6.1   Enforceability: Immediately upon or at any time after the occurrence of
any Event of Default, the Security Agent shall be entitled, notwithstanding that
the Security Agent may not have made any demand on the Chargor under Clause 5 or
under the Instrument and without any further notice or reference to the Chargor
and without having to obtain the leave of any court:-

  (a)   to sell or otherwise howsoever dispose of all or any part of the Charged
Shares as the Security Agent deems fit in its absolute discretion to any
person(s), including but not limited to, any person connected with (i) the
Chargor, (ii) any of the Charged Companies, (iii) any director or shareholder of
any of the Charged Companies, (iv) any of the Noteholders, or (v) the Security
Agent; or     (b)   to appoint in writing under the hand of any attorney or
officer of the Security Agent any person or persons to be the Receiver(s) of the
Charged Assets, and may in like manner from time to time remove any such
Receiver(s) so appointed and appoint another or others in his or their stead.
The power of appointment of the Receiver(s) by the Security Agent hereunder
shall be in addition to and not in derogation of the Security Agent’s aforesaid
power of sale or any other powers of the Security Agent conferred under this
Charge or by law.

6.2   Power of Sale: The Security Agent shall be entitled to exercise its power
of sale in such manner (whether by public auction, private treaty or otherwise),
at such time or times and for such consideration (whether payable or deliverable
immediately or by instalments) and upon and subject to such terms and conditions
as the Security Agent at its absolute discretion thinks fit so that the Charged
Shares (or as the case may be, the part thereof in respect of which the Security
Agent exercises its power of sale) may be sold at any price as the Security
Agent in its absolute discretion considers to be the best obtainable price in
the circumstances taking

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



12

    into account the nature of each Charged Company or the relevant Charged
Company (as the case may be) as a private company.

6.3   (Powers of Receiver(s): The Receiver(s) shall be the agent(s) for the
Chargor and the Chargor shall be solely responsible for the Receiver(s)’ acts,
omission and default and for the Receiver(s)’ remuneration. The Receiver(s)
shall have power (and if at any time, there is or shall be more than one
Receiver so appointed, such Receivers shall have the power jointly and
severally) without any further notice or reference to the Chargor and without
having to obtain the leave of any court: -

  (a)   to get in all or any of the Charged Assets (or any part or parts
thereof) and for such purpose, to take any proceedings in respect of or relating
to or affecting the Charged Assets (or any part or parts thereof) in the name of
the Chargor or in the name(s) of the Receiver(s) or otherwise as the Receiver(s)
may in his/their absolute discretion consider expedient or advisable;     (b)  
to sell, assign or otherwise dispose of, or agree or concur in selling,
assigning or otherwise disposing of, in such manner (whether by public auction,
private treaty or otherwise), at such time or times and for such consideration
(whether payable or deliverable immediately or by instalments) and upon and
subject to such terms and conditions as the Receiver(s) at his/their absolute
discretion think(s) fit so that the Charged Shares (or as the case may be, the
part thereof in respect of which the Security Agent exercises its power of sale)
may be sold at any price as the Receiver(s) in his/their absolute discretion
consider(s) to be the best obtainable price in the circumstances taking into
account the nature of each Charged Company or the relevant Charged Company (as
the case may be) as a private company;     (c)   to make any arrangement or
compromise which the Receiver(s) in his/their absolute discretion think(s)
expedient in respect of the Charged Assets (or any part or parts thereof);    
(d)   to bring, take, defend, prosecute, discontinue or compromise any actions,
suits or proceedings whatsoever civil or criminal, in particular in relation to
the Charged Assets (or any part or parts thereof);     (e)   to transfer the
Charged Shares (or any part or parts thereof) to any person(s);     (f)   to
give good and valid receipts, releases and other proper and sufficient discharge
and acquiescence for all moneys received for the Charged Shares;     (g)  
generally to carry out, or cause or authorise to be carried out, any
transaction, scheme or arrangement whatsoever in relation to the Charged Assets
(or any part or parts thereof) which the Receiver(s) and/or Manager(s) in
his/their absolute discretion consider(s) expedient as effectually as if he/they
was/were solely and absolutely entitled to the Charged Assets;     (h)   to
execute and do all such other acts, deeds and things which the Receiver(s) in
its absolute discretion consider(s) necessary or proper for or in relation to
any of the purposes aforesaid and which the Receiver(s) may lawfully do as
agent(s) for the Chargor; and     (i)   to do all such other acts and things as
may be considered to be incidental or conducive to any of the matters or powers
aforesaid and which the Receiver(s) may lawfully do as agent(s) for the Chargor,

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



13

    Each of the powers of the Receiver(s) mentioned above are separate and
distinct from one another and shall not be affected or limited by reference to,
or the existence of, the other powers of the Receiver(s).

6.3   Application of Proceeds of Sale: The Security Agent shall be entitled to
apply the proceeds of sale or disposal in or towards payment of the fees and
costs (including legal fees and costs on a solicitor-client basis), charges and
expenses incurred or payable by the Security Agent in respect of and in
connection with such sale or disposal, and after deduction of such fees and
costs, in or towards payment of the outstanding amount of the Secured Amounts in
such manner as the Security Agent thinks fit in its absolute discretion.   6.4  
Deficiency in Proceeds of Sale: If the proceeds of sale of the Charged Shares
(or as the case may be, any part or parts thereof) after deduction therefrom of
all fees, costs, charges and expenses incurred by the Security Agent as
mentioned in Clause 10 (including all costs and expenses incurred or payable by
the Security Agent in carrying out such sale or disposal) and the remuneration
and expenses of the Receiver(s) (including all fees, costs, charges and expenses
on a full indemnity basis incurred, expended, paid or payable by the
Receiver(s)), is less than the outstanding amount of the Secured Amounts, the
Charger shall nevertheless be liable to, and shall immediately upon demand by
the Security Agent, pay to the Security Agent the amount of such shortfall, and
until full payment thereof, shall also pay to the Security Agent interest at the
rate of 12% per annum (as well after as before any court order or judgment).  
6.5   Protection of Third Parties: No purchaser from, or other person dealing
with, the Security Agent or the Receiver(s) shall be bound or required or
concerned to enquire whether the Security Agent’s power of sale herein has
arisen or whether any of the powers which the Security Agent or Receiver(s) has
or have exercised or purported to exercise has arisen or become exercisable, or
whether the whole or any part of the Secured Amounts are or remain outstanding,
or whether any event has happened to authorise the Security Agent or the
Receiver(s) to act or as to the propriety or validity or regularity of the
Security Agent’s or Receiver(s)’ exercise of its power of sale or of any act
purporting or intended to be an exercise thereof, and the title of such a
purchaser and the position of such a person shall not be impeachable by
reference to any of those matters. The Security Agent and Receiver(s) each have
the power and are authorised to give a good discharge for any moneys received by
them respectively pursuant to the exercise of the power of sale conferred on
them respectively by or under this Charge, and the receipt of the Security Agent
or the Receiver(s) shall be an absolute and conclusive discharge to a purchaser
and no purchaser or other person dealing with the Security Agent or Receiver(s)
shall be concerned with the manner of application of the proceeds of sale.   6.6
  No liability for any involuntary or other loss: Neither the Security Agent nor
the Receiver(s) shall be in any way liable for any loss or damage which arises
out of the exercise, or the attempted or purported exercise of, or the failure
or omission to exercise, any of their respective powers, or for any involuntary
loss or any consequential loss happening as a result of or arising from the
exercise or execution, or any omission or delay in the exercise or execution, of
any power, right, privilege and remedy conferred on the Security Agent or the
Receiver(s) by or by virtue of this Charge or by law provided or available or
for any other loss or depreciation in value of any of such Charged Shares
arising from or through any cause whatsoever or for any loss arising from or
through any brokers or others employed in the sale or disposal of the Charged
Shares or any part thereof. The Chargor hereby waives any right whatsoever which
the Chargor may have to make any claim or counterclaim against the Security
Agent or the Receiver(s) in respect of any loss arising from any sale or
disposal or any postponement thereof howsoever caused and whether or not a
better price could or might have been obtained upon the sale of the Charged
Shares or any part thereof by deferring or advancing the date of such sale or
otherwise howsoever.

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



14

6.7   Waiver of Pre-Emption Rights: In relation to the sale of any shares in the
capital of each Charged Company by the Security Agent or Receiver(s) in the
exercise of its power of sale hereunder, the Chargor hereby waives any right it
may have under the articles of association of that Charged Company or otherwise
to purchase those shares (or any of them), and shall also cause and procure each
of the other shareholders (if any) of that Charged Company to waive any right
it/he/she any right may have under the articles of association of that Charged
Company or otherwise to purchase those shares (or any of them).   6.8   Sale not
to prejudice other prior, concurrent or subsequent action or proceedings etc:
The Security Agent and the Receiver(s) may each exercise the power of sale
conferred on them respectively by this Charge:-

  (a)   concurrently or simultaneously with, or before, or after, (i) any other
step, action or proceeding by the Security Agent under or pursuant to or in
connection with any other securities held by or existing in favour of the
Security Agent as security for the Notes or the Secured Amounts, and (ii) any
step, action or proceeding by the Noteholders (or any of them) under or pursuant
to or in connection with the Notes or the Instrument;     (b)   independently
of, and without the Security Agent or the Noteholders first having recourse to
the Chargor or any other person(s) whomsoever; and     (c)   without the
Security Agent having first exhausted its rights, remedies and powers under or
in connection with any other securities held by or existing in favour of the
Security Agent as security for the Notes or the Secured Amounts or otherwise by
law or in equity available to the Security Agent, and without the Noteholders
(or any of them) having first exhausted their respective rights, remedies and
powers under or in connection with the Notes held by them or under the
Instrument.

7   FURTHER ASSURANCE       The Chargor further undertakes with the Security
Agent that it shall from time to time and at any time hereafter, whether before
or after the security created by or under this Charge shall have become
immediately enforceable, upon the Security Agent’s request, execute all such
transfers, assignments, assurances, charges, instruments and documents and do
all such acts and things as the Security Agent may reasonably require for
perfecting the security created by or under this Charge or for facilitating the
enforcement of this Charge or the exercise by the Security Agent of all or any
of the rights, powers, authorities and discretions conferred on the Security
Agent by this Charge or by law, and shall also give all notices, orders and
directions which the Security Agent may require or think expedient for or in
connection with any of the foregoing matters.   8   POWER OF ATTORNEY   8.1  
Appointment of attorney(s) and powers of attorneys: The Chargor hereby appoints
the Security Agent and each of the Security Agent’s attorneys, officers and
servants as the Security Agent may from time to time at its absolute discretion
nominate for such purpose (in respect of which the Security Agent’s
certification shall be binding and conclusive) and any and every Receiver(s)
appointed pursuant to this Charge and his or their substitute or substitutes,
jointly and severally to be the attorneys for the Chargor and in the attorney’s
or attorney’s own name or names, or in the Charger’s name and on behalf and as
the acts and deeds or otherwise of the Chargor to do, execute, sign, seal,
deliver or otherwise perfect any

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



15

      and all acts, deeds, assurances, proxies and other instruments and acts
which the Chargor is or may be required under the terms of or pursuant to or in
connection with this Charge to do, execute, sign, seal, deliver or otherwise
perfect or which the Security Agent considers as necessary or expedient or
proper for or in connection with this Charge (including all and all acts, deeds,
assurances, proxies and other instruments and acts as may be required by the
Security Agent for the full exercise of all or any of the powers and rights
under or by virtue of this Charge or any sale or other disposition, realisation
or getting in by the Security Agent and/or its nominee(s) and/or the Receiver(s)
of the Charged Assets (or any part thereof, as the case may be) or which may
otherwise be deemed by the Security Agent or the Receiver(s) to be proper for
any of the purposes of this Charge, with power for such attorney(s) to appoint
or remove any substitute or substitutes.

8.2   Irrevocable power: The Chargor hereby declares that:-

  (a)   the power of attorney given hereunder shall be irrevocable so long as
the Notes or the Secured Amounts (or any part thereof) are or remain
outstanding; and     (b)   the attorneys shall not be liable to the Chargor for
any loss or damage howsoever and whatsoever arising as a result of any act or
omission (not being an act, neglect or omission which amounts to willful default
or gross negligence) of the attorney(s) aforesaid in the execution of the powers
hereby conferred and any matter or thing in relation thereto and the Chargor
shall keep each and every attorney indemnified against all costs (including
legal costs on a solicitor-client basis), expenses and charges which the
attorneys (or any of them) may incur in the exercise of the powers aforesaid.

8.3   Ratification: All and every receipt, deed, matter and thing which shall be
given, made, executed or done by the attorneys and each of them for or in
connection with the aforesaid purposes shall be as good, valid and effectual to
all intents and purposes whatsoever as if the same had been signed, sealed,
delivered, given or made or done by the Chargor, the Chargor hereby undertakes
at all times to ratify whatsoever the aforesaid attorneys and each of them shall
lawfully do or cause to be done in or concerning the premises by virtue of the
power of attorney herein given.   9   CONTINUING SECURITY

This Charge is expressly intended to be and shall be continuing security for the
Chargor’s due and punctual repayment, payment and satisfaction of the Secured
Amounts and for the Chargor’s due performance of and compliance with all its
other obligations under or in connection with the Instrument or otherwise in
respect of or in relation to the Notes, and shall not be deemed or considered as
satisfied by any partial or intermediate payment or satisfaction of the Secured
Amounts (or any part thereof) but shall constitute and be continuing security to
the Security Agent for, and shall extend to cover, each and every part of the
Secured Amounts which are now or from time to time, and also which are or may
ultimately be, due or outstanding from or owing or payable to the Noteholders
under or in connection with the Instrument or otherwise in respect of or in
relation to the Notes and to the Security Agent under or in connection with this
Charge.   10   FEES, COSTS, CHARGES & EXPENSES   10.1   The Chargor shall on
demand by the Security Agent pay to the Security Agent:-

  (a)   all costs and expenses (including legal fees and expenses on a full
indemnity basis) incurred by the Security Agent in connection with the
preparation, negotiation or entry into of this Charge; and

hk-61795 (Malaysia companies)





--------------------------------------------------------------------------------



 



16



  (b)   all fees, costs, charges and expenses incurred, payable or paid by the
Security Agent (including legal fees and expenses on a full indemnity basis) in
respect of or in relation to:-

  (i)   any amendment or supplement to this Charge or any waiver relating to
this Charge;     (ii)   any consent, approval or opinion of the Security Agent
in respect of any matter under or relating to or for the purposes of or arising
from this Charge; and     (iii)   the preservation or protection of (and any
attempt to preserve or protect) any of its rights under or the security created
or constituted by this Charge and the enforcement or attempted enforcement of
this Charge.

10.2   The Charger shall also pay promptly, and in any event before any interest
or penalty becomes payable, any stamp, documentary, registration or similar duty
or tax payable in connection with the entry into, performance, enforcement or
admissibility in evidence of this Charge and/or any such amendment, supplement
or waiver, and shall indemnify the Security Agent against any liability with
respect to or resulting from any delay in paying or omission to pay any such
duty or tax.   10.3   The Charger shall also pay to the Security Agent interest
on all sums payable by the Chargor under or as referred to in Clause 10.1
calculated at the rate of 12% well after as before judgment) from the date on
which they were paid or incurred by the Security Agent. Such sums and interest
shall form part of the Secured Amounts and accordingly be secured by this
Charge.   11   CERTIFICATE & EVIDENCE   11.1   Certificate conclusive: A
certificate by the Security Agent as to any sum (including a certificate on the
amount thereof and the rate or manner of calculating or otherwise determining
such sum) payable to the Noteholders under or in relation to the Notes or the
Instrument or payable to the Security Agent under this Charge, and any other
certificate, determination, notification, opinion or the like of the Security
Agent provided for in this Charge shall, save for manifest error, be final and
conclusive, and binding on the Chargor for the purpose of this Charge and all
other purposes, including legal proceedings.   11.2   Chargor’s Admission: Any
admission or acknowledgement in writing by or on behalf of the Chargor in
respect of or in connection with the Secured Amounts (or any part thereof), the
Notes or the Instrument, and any judgment obtained anywhere by the Security
Agent against the Chargor in respect of or in connection with the Secured
Amounts (or any part thereof), the Notes or the Instrument or any of the other
Relevant Documents, shall be binding and conclusive on and against the Chargor
in all courts of law anywhere.   12   ASSIGNMENT   12.1   Benefit and Burden:
This Charge shall benefit and be binding on the Chargor and its successors and
persons deriving title thereunder, and on the Security Agent and its
transferees, assignees, successors and persons deriving title thereunder. Any
reference in this Charge to the Chargor and the Security Agent shall therefore
be construed accordingly.   12.2   Chargor: The Chargor shall not assign or
transfer all or part of its rights or obligations under or in relation to this
Charge.

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



17

12.3   The Security Agent: The Security Agent may assign all or part of its
rights or transfer all or part of its obligations under or in relation to this
Charge without the consent of the Chargor. Any such assignee or transferee shall
be and be treated as a party for all purposes of this Charge and shall be
entitled to the full benefit of this Charge to the same extent as if it were an
original party in respect of the rights or obligations assigned or transferred
to it. In connection with such assignment and/or transfer, the Chargor shall
immediately upon request by the Security Agent, sign do and execute all
documents acts and things as the Security Agent or such aforesaid assignee or
transferee may require for or in connection with such aforesaid assignment or
transfer (or the perfection thereof) by the Security Agent in favour of such
assignee and/or transferee. The costs and expenses (including legal costs on a
solicitor- client basis) of such assignment and/or transfer by the Security
Agent shall be borne by the Chargor.   12.4   Disclosure of Information: The
Security Agent may disclose to an actual or potential assignee, transferee,
sub-participants or the like such information about the Chargor, this Charge and
the Charged Assets as the Security Agent in its absolute discretion thinks fit.
  13   REMEDIES, WAIVERS, AMENDMENTS AND CONSENTS   13.1   No Implied Waivers:
Save as otherwise provided in this Charge, time shall be the essence of this
Charge but no failure on the part of the Security Agent to exercise, and no
delay on its part in exercising, any right or remedy under this Charge will
operate as a waiver thereof, nor will any single or partial or defective
exercise of any right or remedy preclude any other or further exercise thereof
or the exercise of any other right or remedy.   13.2   Amendments, Waivers and
Consents: Any provision of this Charge may be amended or supplemented only if
the Security Agent so agrees in writing and any provision or breach of any
provision of this Charge may be waived (before or after it occurs) only if the
Security Agent so agrees in writing. Any consent or approval by the Security
Agent under or in connection with any provision of this Charge (a) may (save
where otherwise expressly provided in this Charge) be given or refused by the
Security Agent at its absolute discretion without assigning any reason therefor,
and if given may at the Security Agent’s absolute discretion be given
unconditionally or conditionally upon or subject to such terms and conditions as
the Security Agent at its absolute discretion thinks fit, and (b) must also be
in writing. Any liberty or discretion or power of the Security Agent under or in
connection with this Charge may be exercised in such manner and at such time(s)
as the Security Agent at its absolute discretion thinks fit. Any waiver or
consent or approval given by the Security Agent may be given subject to any
conditions thought fit by the Security Agent and shall be effective only in the
instance and for the purpose for which it is given.   13.3   Cumulative rights
and remedies: The rights and remedies provided in this Charge are cumulative and
not exclusive of any rights or remedies provided by the Instrument and any other
documents or by law or in equity.   14   DEMANDS, NOTICES AND COMMUNICATION  
14.1   Addresses: Except where otherwise provided herein, each communication
(whether a demand, notice, request or otherwise) under or in relation to this
Charge shall be in writing and sent in accordance with the following provisions
of this Clause 14. Each such communication:-

  (a)   by the Security Agent (which may be given on behalf of the Security
Agent by a solicitor or firm of solicitors appointed by or acting for the
Security Agent) shall be sent to the Chargor (i) by facsimile to the Chargor’s
facsimile number set out in the

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



18

      Execution Page hereof or such other facsimile number from time to time
notified by the Chargor to the Security Agent in writing or the Chargor’s usual
facsimile number last known to the Security Agent, or (ii) by post or personal
delivery to the Chargor’s address set out in the Execution Page hereof or such
other address from time to time notified by the Chargor to the Security Agent in
writing or such usual place of business of the Chargor last known to the
Security Agent or the Chargor’s registered office for the time being; and

  (b)   by or from the Chargor to the Security Agent under or pursuant to or in
relation to this Charge shall be sent to the Security Agent by facsimile, post
or personal delivery to the Security Agent’s facsimile number or address set out
in the Execution Page hereof or such other facsimile number or address from time
to time notified by the Security Agent to the Chargor in writing.       Each
communication by facsimile shall be subsequently confirmed by sending the
hard-copy thereof by post or personal delivery but failure to give such
confirmation or the non-receipt of such confirmation shall not affect the
facsimile communication.

14.2   Deemed Delivery: Any communication (whether a notice, request or
otherwise) from the Chargor to the Security Agent (or the Security Agent’s
solicitor or solicitors) shall be irrevocable, and shall not be effective until
actually received by the Security Agent (or the Security Agent’s solicitor or
solicitors). Any communication (whether a demand, notice, request or otherwise)
by the Security Agent to the Chargor (including a communication given on behalf
of the Security Agent by a solicitor or firm of solicitors appointed by or
acting for the Security Agent) sent as aforesaid shall be deemed to be received
by the Chargor (a) if sent by facsimile, on the day of transmission (as
evidenced by a transmission report generated from or by the machine from which
such facsimile communication was transmitted), (b) if sent by personal delivery,
when left at the Chargor’s address required or permitted by Clause 14.1, and
(c) if sent by post, on the third Business Day after being put in the post
addressed to the Chargor at its address as aforesaid notwithstanding that the
letter containing such communication may be returned as unclaimed or
undelivered.   15   MISCELLANEOUS PROVISIONS   15.1   Modification and
Indulgence: The Security Agent or Noteholders may from time to time and at any
time, without discharging or affecting the security created by this Charge or
the Chargor’s obligations under or in relation to this Charge:-

  (a)   take or accept, or refuse to take or accept, or delay in taking or
accepting any security whatsoever for the Notes or the Secured Amounts (or any
part thereof) at any time or times, whether from the Chargor or any other
person(s) whatsoever or whomsoever or otherwise;     (b)   perfect, or abstain
from or delay in perfecting, any security whatsoever for the Notes or the
Secured Amounts (or any part thereof);     (c)   grant any time, indulgence,
waiver, forbearance or consent whatsoever to the Chargor and/or any other
person(s) whatsoever or whomsoever;     (d)   cancel or howsoever vary the
Notes;     (e)   add to, amend, modify, alter or otherwise howsoever vary, or
depart from (or agree to any additions, amendments, modifications, alterations
or other variations whatsoever

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



19

      and howsoever, or any departure from) the Notes, the Instrument and/or any
one or more of the other Relevant Documents;     (f)   make or abstain from
making any demand on the Chargor or any other person(s) whatsoever or
whomsoever, for payment or otherwise;     (g)   enforce or abstain from
enforcing, or exercise or abstain from or delay in exercising any rights, powers
or remedies available to or existing in favour of the Noteholders or the
Security Agent under or arising from the Notes, the Instrument or any one or
more of the other Relevant Documents;     (h)   take or abstain from or delay in
taking any action whatsoever against the Chargor and/or any other person(s)
whatsoever or whomsoever;     (i)   exchange, release or otherwise howsoever
deal with the Notes and/or any other securities from time to time held by or
existing in favour of the Security Agent as security for the Notes or the
Secured Amounts (or any part thereof);     (j)   release the Chargor and/or any
other person(s) whatsoever or whomsoever from their respective obligations to
the Security Agent or the Noteholders;     (k)   compound with or make or effect
or agree to or accept any compromise, composition or arrangement with the
Chargor and/or any other person(s) whatsoever or whomsoever.     (l)   renew any
bills, notes or other negotiable securities whatsoever.

15.2   Unconditional security and obligations: The security created or to be
created by this Charge and the Chargor’s obligations under or in relation to
this Charge shall not be prejudiced or otherwise howsoever affected, by any of
the matters referred to in Clause 15.1 or by:-

  (a)   the bankruptcy, dissolution, insolvency, amalgamation, merger,
reconstruction, reorganisation (as the case may be) of, or any change in the
constitution of or any other change whatsoever in, the Chargor, any of the
Noteholders, the Security Agent and/or any other person whomsoever (or the
commencement of any of the foregoing);     (b)   the illegality, invalidity or
unenforceability of, or any irregularity or defect in, or in any provision of,
the Instrument, the Notes, this Charge and/or any one or more of the other
Relevant Documents;     (c)   the institution, commencement or taking of any
legal or other proceedings or action by the Security Agent against the Chargor
or any other person(s) whatsoever or whomsoever;     (d)   any legal limitation,
disability, irregularity defect or incapacity of or on the part of (i) the
Chargor in respect of or in relation to the issue of the Notes by the Chargor or
the entry into or execution of the Instrument or any of the other Relevant
Documents by the Chargor or the incurring of any liabilities by the Chargor
under or in connection with the Notes, the Instrument or any one or more of the
other Relevant Documents or the creation or execution or giving of any security
by the Chargor, or any other fact and circumstance (whether or not known to the
Security Agent or any of the Noteholders); or     (e)   any other matter or
thing whatsoever

hk-61795 (Malaysia companies)




--------------------------------------------------------------------------------



 



20

15.3   Other Securities: This Charge is in addition to and shall not be in any
way prejudiced or affected by any other Relevant Documents or any other
collateral or other security or any contractual or other right, lien, bill, note
or other security interest or document whatsoever (whether held by or existing
in favour of the Security Agent as additional or collateral or substituted
security or otherwise howsoever) now or hereafter given to or created in favour
of or held by or existing in favour of the Security Agent for all or any part of
the obligations and liabilities hereby secured, or by the release or invalidity
thereof (or any of them or any part thereof) nor shall any of the other
Securities or any such collateral or other security or any such contractual or
other right, lien, bill, note or other security interest or document whatsoever
be in any way prejudiced or affected by this Charge or the security hereby
created in favour of the Security Agent as agent for the Noteholders. Further no
provision of this Charge or any other Relevant Document or any contractual or
other right, lien, bill, note or other security interest or document whatsoever
shall operate so as to merge or otherwise prejudice or affect this Charge or the
other Relevant Documents or other contractual or other right, lien, bill, note
or other security interest or document whatsoever.   15.4   Time:
Notwithstanding anything to the contrary express or implied in or by this
Charge, time wherever mentioned in this Charge shall be of the essence of this
Charge.   15.5   Moratorium Legislation: To the fullest extent permitted by law,
the provisions of all laws whether existing now or in the future, operating
directly or indirectly to lessen or otherwise modify or vary in favour of the
Chargor the obligations of the Chargor under or in relation to this Charge or to
delay, postpone or otherwise prevent, impair or prejudicially affect the
exercise by the Security Agent of all or any of its rights, powers and remedies
under this Charge, the Instrument and the other Relevant Documents shall be and
are hereby expressly negatived and excluded.   15.6   Counterparts: This Charge
may be executed in any number of counterparts, and this has the same effect as
if the signatures on the counterparts were on a single copy of this Deed.   15.7
  Severability: Each of the provisions of this Charge is severable and distinct
from the other provisions hereof, and if any of such provisions is or becomes
illegal, invalid or unenforceable in any respect, the other provisions hereof
shall in no way be affected or impaired thereby and shall continue to be
enforceable and valid and binding on the parties hereto.   15.7   Partial
Invalidity: The illegality, invalidity or unenforceability of this Charge (or
any provision hereof) shall not affect the legality, validity or enforceability
of the Notes or the Instrument or any other Relevant Document nor will the
illegality, invalidity or unenforceability of any other Relevant Document (or
any provision thereof) affect the legality, validity or enforceability of this
Charge.   15.8   Avoidance of payment: No assurance, security or payment which
may be avoided under the law relating to bankruptcy or insolvency, and no
release, settlement or discharge given or made by the Security Agent on the
faith of any such assurance, security or payment, shall prejudice or affect the
right of the Security Agent to enforce this Charge for or in respect of the full
extent of the Secured Amounts payable to the Security Agent under or in
connection with this Charge. Any such release, settlement or discharge shall be
deemed to be made subject to the condition that it will be void if any payment
or security which the Security Agent may previously have received or may
thereafter receive from any person in respect of the Secured Amounts is set
aside under any applicable law or proves to have been for any reason invalid.  
15.9   Governing law and Jurisdiction: This Charge is and shall be governed by,
and shall be construed in accordance with, the laws of Malaysia and the Chargor
irrevocably submits to

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



21

      the non-exclusive jurisdiction of the courts of Malaysia in connection
with any disputes which may arise in connection with the legal relationships
established by this Charge or otherwise in connection with this Charge.

THE REMAINING SPACE HAS BEEN LEFT BLANK INTENTIONALLY
hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



 

This is the signature page of the Memorandum of Charge of Shares dated 28
DECEMBER 2006.
THE CHARGOR
STONEPATH HOLDINGS (HONG KONG) LIMITED

         
Address
  :   UNIT 2602, MIRAMAR TOWER, 132 NATHAN ROAD,
TSIMSHA TSUI, KOWLOON HONG KONG
Facsimile Number
  :   852-2377 0878

     
The execution of this Memorandum of Charge by the
Chargor, STONEPATH HOLDINGS (HONG KONG)
LIMITED was duly effected by the affixing of its Seal
hereto on 28 DECEMBER 2006. in a manner authorised
by its articles of association, in the presence of:-
) 
) 
) 
) 
)  (STAMP) [v27765v2776503.gif]

     
/s/ [ILLEGIBLE]
   
 
   
Director
  Director/Secretary

The Security Agent
SBI BRIGHTLINE, LLC.

             
Address
  :        
 
           
Facsimile Number
  :        
 
           
Signed for and

           
on behalf of

           
the Security Agent
  :  
 
   
 
           
Name(s)
  :  
 
   
 
           
Designation
  :  
 
   
 
           
in the presence of:-
           

hk-61795 (Malaysia companies)



--------------------------------------------------------------------------------



 



 

This is the signature page of Memorandum of Charge of Shares dated 28 DECEMBER
2006.
IN WITNESS WHEREOF the parties hereto have duly executed this Memorandum of
Charge:-
THE CHARGOR
STONEPATH HOLDINGS (HONG KONG) LIMITED

     
Address
  :
 
   
Facsimile Number
  :

         
The execution of this Memorandum of Charge by the
    )  
Chargor, STONEPATH HOLDINGS (HONG KONG)
    )  
LIMITED was duly effected by the affixing of its Seal
    )  
hereto on ____ in a manner authorised
    )  
by its articles of association, in the presence of:-
    )  

     
 
   
Director
  Director/Secretary

The Security Agent
SBI BRIGHTLINE, LLC.

             
Address
  :        
 
           
Facsimile Number
  :        
 
           
Signed for and
           
on behalf of
           
the Security Agent
  :  
/s/ Shelly Singhal
   
 
           
Name(s)
  :   Shelly Singhal
 
   
 
           
Designation
  :  
 
   
 
           
in the presence of:-
           

 



--------------------------------------------------------------------------------



 



FORM OF AUTHENTICATION IN CASE OF A POWER
OF ATTORNEY EXECUTED BY A COMPANY OR CORPORATION
I,                 , a            hereby                 certify that on
           the common seal of STONEPATH HOLDINGS (HONG KONG) LIMITED was duly
affixed to the within instrument in my presence and in accordance with the
regulations of the said Company.
Witness my hand,
hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
PART A — DESCRIPTION OF THE CHARGED COMPANIES

                  Issued & Paid-up         Capital Name & Registered Office of
Charged   Authorised Capital   as at 28 December Companies   as at 28 December
2006   2006
G Link Express Logistics (KL) Sdn. Bhd. (Company No. 646891-U), a company
incorporated in Malaysia and presently having its registered office at
Room 1.02, L2-3-6D,Pelangi Promenade, Jalan Pekan Baru 36, 41050 Klang,
Selangor, Malaysia
  RM 100,000.00 divided into 100,000 ordinary shares of RM1.00 each   2 ordinary
shares of RM1 .00 each
 
       
G Link Express Logistics (Penang) Sdn. Bhd. (Company No. 646892-V), a company
incorporated in Malaysia and presently having its registered office at 18-22-A1
Gurney Tower, Persiaran Gurney, 10250 Penang.
  RM 100,000.00 divided into 100,000 ordinary shares of RM1.00 each   100,000
ordinary shares of RM1.00 each
 
       
G Link Express Logistics (JB) Sdn. Bhd. (Company No. 646890-K), a company
incorporated in Malaysia and presently having its registered office at 18-22-A1
Gurney Tower, Persiaran Gurney, 10250 Penang.
  RM 100,000.00 divided into 100,000 ordinary shares of RM1.00 each   100,000
ordinary shares of RM1.00 each

PART B —THE CHARGED SHARES

1   Two (2) issued ordinary shares of RM1 each in the capital of G Link Express
Logistics (KL) Sdn. Bhd. (Company No. 646891-U) representing one hundred percent
(100%) of the issued and paid-up capital of that company;   2   Seventy Thousand
(70,000) issued ordinary shares of RM1 each in the capital of G Link Express
Logistics (Penang) Sdn. Bhd. (Company No. 646892-U) representing seventy percent
(70%) of the issued and paid-up capital of that company;   3   Seventy Thousand
(70,000) issued ordinary shares of RM1 each in the capital of G Link Express
Logistics (JB) Sdn. Bhd. (Company No. 646890-K) representing seventy percent
(70%) of the issued and paid-up capital of that company.

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF LETTER OF RESIGNATION
FROM EACH DIRECTOR OF EACH CHARGED COMPANY

     
To:
  The Board of Directors,
 
  G Link Express Logistics (KL) Sdn. Bhd.

Dear Sirs,

     
Re:
  Resignation from the Board of Directors of G Link Express Logistics (KL) Sdn
Bhd (the “Company”)

I,                     , hereby resigns my position as a director of the Company
with immediate effect from the date hereof, and waive all claims to fees or
compensation in connection with my resignation.
Dated this                day of

     
Yours faithfully,
   
 
   
 
[insert name]
   
 
   
Witnessed by:
   

         
c.c
  The Board of Directors,
G :Link Express Logistics (KL) Sdn. Bhd.
Room 1.02, L2-3-6D,
Pelangi Promenade, Jalan Pekan Baru 36,
41050 Klang, Selangor
Malaysia   BY POST
 
       
 
  The Company Secretary
Lee Chiang Shing
oom 1.02, L2-3-6D,
Pelangi Promenade,
Jalan Pekan Baru 36,
41050 Klang, Selangor
Malaysia   BY POST

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



2

     
To:
  The Board of Directors,
 
  G Link Express Logistics (JB) Sdn. Bhd.

Dear Sirs,

     
Re:
  Resignation from the Board of Directors of G Link Express Logistics (JB) Sdn
Bhd (the “Company”)

I,                     , hereby resigns my position as a director of the Company
with immediate effect from the date hereof, and waive all claims to fees or
compensation in connection with my resignation.
Dated this                day of

     
Yours faithfully,
   
 
   
 
[insert name]
   
 
   
Witnessed by:
   

         
c.c
  The Board of Directors,   BY POST
 
  G :Link Express Logistics (JB) Sdn. Bhd.    
 
  18-22-A1 Gurney Tower,
Persiaran Gurney    
 
  10250 Penang
Malaysia    
 
       
 
  The Company Secretary   BY POST
 
  Ewe Lay Khoon    
 
  18-22-A1 Gurney Tower,    
 
  Persiaran Gurney    
 
  10250 Penang    
 
  Malaysia    

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



3

     
To:
  The Board of Directors,
 
  G Link Express Logistics (Penang) Sdn. Bhd.

Dear Sirs,

     
Re:
  Resignation from the Board of Directors of G Link Express Logistics (Penang)
Sdn Bhd (the “Company”)

I,                     , hereby resigns my position as a director of the Company
with immediate effect from the date hereof, and waive all claims to fees or
compensation in connection with my resignation.
Dated this                day of

     
Yours faithfully,
   
 
   
 
[insert name]
   
 
   
Witnessed by:
   

         
c.c
  The Board of Directors,   BY POST
 
  G :Link Express Logistics (Penang) Sdn. Bhd.    
 
  18-22-A1 Gurney Tower,
Persiaran Gurney
   
 
  10250 Penang
Malaysia    
 
       
 
  The Company Secretary   BY POST
 
  Ewe Lay Khoon    
 
  18-22-A1 Gurney Tower,    
 
  Persiaran Gurney    
 
  10250 Penang    
 
  Malaysia    

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



4
hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF RESOLUTIONS OF THE BOARD OF DIRECTORS
OF EACH CHARGED COMPANY
hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



2
G LINK EXPRESS LOGISTICS (KL) SDN. BHD.
Company No. [646891-U]
(incorporated in Malaysia)
RESOLUTIONS IN WRITING OF DIRECTORS OF THE COMPANY PURSUANT TO
ARTICLE [91] OF THE ARTICLES OF ASSOCIATION OF THE COMPANY
Pursuant to Article [91] of the Articles of Association of the Company, we,
being all the Directors of the Company for the time being entitled to receive a
notice of a meeting of the Directors, DO HEREBY RESOLVE THAT the transfer of
[                     ] ordinary shares of RM1.00 each in the capital of the
Company held under [Share Certificate(s) Nos.           ] by STONEPATH HOLDINGS
(HONG KONG) LIMITED to SBI BRIGHTLINE, LLC, a company incorporated in Delaware,
USA of [ ] or as SBI BRIGHTLINE, LLC, shall direct, be and is hereby approved,
and that the Secretary be directed to register such transfer of the said shares
to the said transferee accordingly, to register the said transferee as a
shareholder of the Company and to issue to the said transferee a duly executed
share certificate in respect of the said shares,
Dated this [           ] day of [           ]

       
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



3
G LINK EXPRESS LOGISTICS (PENANG) SDN. BHD
Company No. 646892-v
(incorporated in Malaysia)
RESOLUTIONS IN WRITING OF DIRECTORS OF THE COMPANY PURSUANT TO
ARTICLE [91] OF THE ARTICLES OF ASSOCIATION OF THE COMPANY
Pursuant to Article [91] of the Articles of Association of the Company, we,
being all the Directors of the Company for the time being entitled to receive a
notice of a meeting of the Directors, DO HEREBY RESOLVE THAT the transfer of [
                    ] ordinary shares of RM l.00 each in the capital of the
Company held under [Share Certificate(s) Nos.            ] by STONEPATH HOLDINGS
(HONG KONG) LIMITED to SBI BRIGHTLINE, LLC, a company incorporated in Delaware,
USA of [ ] or as SBI BRIGHTLINE, LLC, shall direct, be and is hereby approved,
and that the Secretary be directed to register such transfer of the said shares
to the said transferee accordingly, to register the said transferee as a
shareholder of the Company and to issue to the said transferee a duly executed
share certificate in respect of the said shares.
Dated this [           ] day of [           ]

       
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



4
G LINK EXPRESS LOGISTICS (JB) SDN. BHD.
Company No. [646890-K]
(incorporated in Malaysia)
RESOLUTIONS IN WRITING OF DIRECTORS OF THE COMPANY PURSUANT TO
ARTICLE [91] OF THE ARTICLES OF ASSOCIATION OF THE COMPANY
Pursuant to Article [91] of the Articles of Association of the Company, we,
being all the Directors of the Company for the time being entitled to receive a
notice of a meeting of the Directors, DO HEREBY RESOLVE THAT the transfer of [
                    ] ordinary shares of RM1,00 each in the capital of the
Company held under [Share Certificate(s) Nos.            ] by STONEPATH HOLDINGS
(HONG KONG) LIMITED to SBI BPJGHTLINE, LLC, a company incorporated in Delaware,
USA of [ ] or as SBI BRIGHTLINE, LLC, shall direct, be and is hereby approved,
and that the Secretary be directed to register1 such transfer1 of the said
shares to the said transferee accordingly, to register the said transferee as a
shareholder of the Company and to issue to the said transferee a duly executed
share certificate in respect of the said shares.
Dated this [           ] day of [           ]

       
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORM OF LETTER WAIVING PRE-EMPTION RIGHTS
hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



2
We, the undersigned, being all the members of G Link Express Logistics (KL) Sdn.
Bhd. (Company No,:646891-U) (the “Company”):-

(a)   DO HEREBY CONSENT to the charging of [           ] ordinary shares of
RM1.00 each in the Company by STONEPATH HOLDINGS (HONG KONG) LIMITED (“Stonepath
HK”) to SBI BRIGHTLINE, LLC, a company incorporated in Delaware, USA of [ ]; and
  (b)   DO HEREBY WAIVE any rights of pre-emption in respect of the transfer of
the said [           ] ordinary shares of RM1.00 each in the Company, if any,
granted to each of us whether by the Articles of Association of the Company or
otherwise, and hereby consent to the transfer of the said [ ] ordinary shares of
RM1.00 each in the Company by Stonepath HK to SBI BRIGHTLINE, LLC or as SBI
BRIGHTLINE, LLC shall direct.

Dated this [           ] day of [          ]

       
 
   
Stonepath Holdings (Hong Kong) Limted
   
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



3
We, the undersigned, being all the members of G Link Express Logistics (Penang)
Sdn. Bhd, (Company No,:646892-V) (the “Company”):-

(a)   DO HEREBY CONSENT to the charging of [           ] ordinary shares of
RM1.00 each in the Company by STONEPATH HOLDINGS (HONG KONG) LIMITED (“Stonepath
HK”) to SBI BRIGHTLINE, LLC, a company incorporated in Delaware, USA of [ ]; and
  (b)   DO HEREBY WAIVE any rights of pre-emption in respect of the transfer of
the said [ ] ordinary shares of RM1.00 each in the Company, if any, granted to
each of us whether by the Articles of Association of the Company or otherwise,
and hereby consent to the transfer of the said [ ] ordinary shares of RM1.00
each in the Company by Stonepath HK to SBI BRIGHTLINE, LLC or as SBI BRIGHTLINE,
LLC shall direct.

Dated this [           ] day of [          ]

       
 
   
Stonepath Holdings (Hong Kong) Limted
   
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



4
We, the undersigned, being all the members of G Link Express Logistics (JB) Sdn,
Bhd. (Company No,:646890-K) (the “Company”):-

(a)   DO HEREBY CONSENT to the charging of [           ] ordinary shares of
RM1.00 each in the Company by STONEPATH HOLDINGS (HONG KONG) LIMITED (“Stonepath
HK”) to SBI BRIGHTLINE, LLC, a company incorporated in Delaware, USA of [ ]; and
  (b)   DO HEREBY WAIVE any rights of pre-emption in respect of the transfer of
the said [           ] ordinary shares of RM1.00 each in the Company, if any,
granted to each of us whether by the Articles of Association of the Company or
otherwise, and hereby consent to the transfer of the said [ ] ordinary shares of
RM1.00 each in the Company by Stonepath HK to SBI BRIGHTLINE, LLC or as SBI
BRIGHTLINE, LLC shall direct.

Dated this [            ] day of [           ]

       
 
   
Stonepath Holdings (Hong Kong) Limted
   
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF RESOLUTIONS IN WRITING OF MEMBERS
OF EACH CHARGED COMPANY
hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



2
G LINK EXPRESS LOGISTICS (KL) SDN.BHD.
Company No 646891 — U
(incorporated in Malaysia)
RESOLUTIONS IN WRITING OF MEMBERS OF THE COMPANY
PURSUANT TO SECTION 152A OF THE COMPANIES ACT, 1965, OF MALAYSIA
Pursuant to Section 152A of the Companies Act, 1965, of Malaysia, we, being all
the persons for the time being entitled to receive notice of, and to attend and
vote at general meetings of the Company DO HEREBY RESOLVE THAT the members of
the Company do hereby irrevocably consent to the transfer of [ ] ordinary shares
of RM1.00 each in the capital of the Company by STONEPATH HOLDINGS (HONG KONG)
LIMITED to SBI BRIGHTLINE, LLC, a company incorporated in Delaware, USA of [ ]
or as SBI BRIGHTLINE, LLC, shall direct, and that the Directors take cognisance
of such consent and be and are hereby authorised and directed to approve the
transfer of the said shares to the said transferee accordingly.
Dated this [           ] day of [           ]

       
 
   
Stonepath Holdings(Hong Kong) Limited
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



3
G LINK EXPRESS LOGISTICS (PENANG) SDN. BHD.
Company No. 646892-V
(incorporated in Malaysia)
RESOLUTIONS IN WRITING OF MEMBERS OF THE COMPANY
PURSUANT TO SECTION 152A OF THE COMPANIES ACT, 1965, OF MALAYSIA
Pursuant to Section 152A of the Companies Act, 1965, of Malaysia, we, being all
the persons for the time being entitled to receive notice of, and to attend and
vote at general meetings of the Company DO HEREBY RESOLVE THAT the members of
the Company do hereby irrevocably consent to the transfer of [ ] ordinary shares
of RM1.00 each in the capital of the Company by STONEPATH HOLDINGS (HONG KONG)
LIMITED to SBI BRIGHTLINE, LLC, a company incorporated in Delaware, USA of [ ]
or as SBI BRIGHTLINE, LLC, shall direct, and that the Directors take cognisance
of such consent and be and are hereby authorised and directed to approve the
transfer of the said shares to the said transferee accordingly.
Dated this [           ] day of [           ]

       
 
   
Stonepath Holdings ( Hong Kong) Limited
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
   

hk-61795 (Malaysia companies)

 



--------------------------------------------------------------------------------



 



4
G LINK EXPRESS LOGISTICS (JB) SDN. BHD.
Company No. 646890-K
(incorporated in Malaysia)
RESOLUTIONS IM WRITING OF MEMBERS OF THE COMPANY
PURSUANT TO SECTION 152A OF THE COMPANIES ACT, 1965, OF MALAYSIA
Pursuant to Section 152A of the Companies Act, 1965, of Malaysia, we, being all
the persons for the time being entitled to receive notice of, and to attend and
vote at general meetings of the Company DO HEREBY RESOLVE THAT the members of
the Company do hereby irrevocably consent to the transfer of [ ] ordinary shares
of RM1.00 each in the capital of the Company by STONEPATH HOLDINGS (HONG KONG)
LIMITED to SBI BRIGHTLINE, LLC, a company incorporated in Delaware, USA of [ ]
or as SBI BRIGHTLINE, LLC, shall direct, and that the Directors take cognisance
of such consent and be and are hereby authorised and directed to approve the
transfer of the said shares to the said transferee accordingly.
Dated this [          ] day of [          ]

       
 
   
Stonepath Holdings (Hong Kong) Limited
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
  insert name
 
   
 
   
 
   
insert name
   

hk-61795 (Malaysia companies)

 